Citation Nr: 1735578	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for bilateral hearing loss, to include as due to TBI.  

4.  Entitlement to service connection for tinnitus, to include as due to TBI.  

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a stomach disorder, including ulcers.

7.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972 including service in the Republic of Vietnam from August 1971 through March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appeared for a Travel Board hearing in November 2012.

In May 2015, the Board remanded this appeal to the appeal is Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted records and the requested medical examinations and opinions were obtained, the remand directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

It is noted that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is being developed by the AOJ.  This appears to be concurrent with a claim for increased rating for PTSD, as suggested by the recent examination to assess the manifestations of service-connected PTSD.   As such, the Board refers these claims to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus.

2.  A disability characterized as memory loss was not manifest during service or within one year of separation from service, nor is it otherwise related to service to include head injury in a Vietnam firefight; current symptoms of memory loss have been medically related to non-service connected dementia and service-connected posttraumatic stress disorder (PTSD), and are considered in the rating for PTSD.

3.  TBI was not manifest during service or within one year of separation from service, nor is it otherwise related to service to include head injury in a Vietnam firefight.

4.  Bilateral hearing loss was not manifest during service or within one year of separation from service, nor is it otherwise related to service to include conceded acoustic trauma and/or a head injury in a Vietnam firefight or service-connected disability.

5.  Tinnitus was not manifest during service or within one year of separation from service, nor is it otherwise related to service to include conceded acoustic trauma and/or a head injury in a Vietnam firefight or service-connected disability.

6.  A stomach disorder to include ulcers was not manifest during service or within one year of separation from service, nor is it otherwise related to service.  

7.  A back disorder was not manifest during service nor was arthritis of the back manifest within one year of separation from service, nor is a back disorder otherwise related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated during service, nor may such a disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A disability characterized as memory loss was not incurred in or aggravated during service, nor may such a disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  TBI was not incurred in or aggravated during service, nor may such a disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Bilateral hearing loss was not incurred in or aggravated during service, nor may such a disability be presumed to have been incurred in or aggravated during such service; it is not proximately due to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  Tinnitus was not incurred in or aggravated during service, nor may such a disability be presumed to have been incurred in or aggravated during such service; it is not proximately due to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  A stomach disorder, including ulcers was not incurred in or aggravated during service, nor may ulcers be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  A back disorder was not incurred in or aggravated during service, nor may arthritis of the back be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to notify was satisfied by way of October 2008 and March 2009 letters from VA to the Veteran.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has met the duty to assist the Appellant in the development of the claims because his service treatment records, service personnel records, and lay statements have been obtained.  VA treatment records have also been associated with the claim, as have non-VA treatment records identified by the Veteran.  

The Appellant was provided VA examinations in May 2016 and May 2011 by examiners who reviewed the claims file.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  Rather, he indicated in a June 2016 communication that he had no additional evidence or information and that he wanted the Board to proceed to adjudicate his appeal on the current record.

II.  Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, to include arthritis, peptic ulcers, sensorineural hearing loss, tinnitus and other organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309 (e), including diabetes mellitus, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392  (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has asserted these disabilities are related to his combat service, 38 U.S.C.A. § 1154 (b) is for consideration, as observed by the undersigned at the hearing.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

III.  Analysis

Diabetes Mellitus

The Veteran claims he has diabetes.  It is uncontroverted that he served in Vietnam and is entitled to the presumption of herbicide exposure outlined above.  However, as it is also uncontroverted that he has no current diagnosis of diabetes mellitus despite examination to ascertain whether such condition exists, the claim must be denied.  

Lack of a current disability of diabetes was confirmed by VA examination for diabetes mellitus in May 2016.  The examiner, who reviewed the claims folder and interviewed the Veteran, noted there was no current diagnosis of diabetes mellitus type I or diabetes type II.  The examiner noted that the Veteran was told one time in 1995 that his blood sugar was elevated, but also confirmed that the Veteran has never been diagnosed with diabetes.  The opinion was that diabetes mellitus was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the service treatment records do not show that the Veteran developed diabetes during service and there is no evidence of record to indicate that a current diagnosis of diabetes mellitus type II.  

Similarly, service treatment records, non-VA and VA treatment records show no complaints of or treatment for diabetes mellitus.  Thus, the medical evidence is clear in that diabetes mellitus is not present.  The Board finds the May 2016 VA examination findings to be well-supported and highly relevant to the determination that there is no current diabetes mellitus.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have current diabetes during any period of his appeal.  His assertions are outweighed by the May 2016 VA examination findings.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus and the benefit-of-the-doubt doctrine is not for application.  

Memory Loss and TBI

The Veteran urges that he has memory loss and TBI related to service to include head injury in a Vietnam firefight.  He testified he was in a tank during a firefight when it quickly swung around to address the line behind him being overrun.  He reported that he did not seek much medical care in service, and was in the bush 25 days a month while in Vietnam.  In fact, service treatment records do not show treatment for these conditions, and the May 1972 separation examination reflects all clinical systems were normal.  However, consistent with 38 U.S.C.A. § 1154(b), the Board accepts that these incidents happened as described by the Veteran.  Nonetheless, the preponderance of the evidence is against a finding that there is current disability of memory loss or TBI due to service.

The Board remanded this matter in 2015 to determine whether there are separate mental health or cognitive disorders of memory loss and or TBI that can be disassociated from service-connected PTSD.  It noted the tank gun head injury described in detail during the November 2012 hearing.  Also noted was an April 2011 VA treatment record indicating a short-term memory deficit, and a March 2014 VA examination report containing a provisional diagnosis of an unspecified neurocognitive disorder.  The examiner noted that the Veteran's memory complaints were not consistent with PTSD and were "beyond what would be expected from PTSD alone," and then stated that it was outside his expertise to evaluate neurocognitive disorders.  Separately, the examiner noted that the Veteran did not have a TBI, but no rationale for this conclusion was provided, and it is not clear that the examiner reviewed the Veteran's hearing testimony as to his claimed TBI.  Given the above, the Board ordered examination by a neurocognitive specialist in conjunction with these claims.

A December 2015 note from a VA physician indicates that the Veteran is followed for Chronic PTSD, Depressive Disorder, and Dementia.  It was noted that the Veteran resigned from his job at an auto parts dealer recently because of limited ability to perform with his symptoms (forgetting items, misplacing items, messing up the log books, etc).  

In May 2016, the Veteran underwent VA examination for Central Nervous System and Neuromuscular Diseases, and TBI by a neurologist who reviewed the claims folder and examined the Veteran.  The neurologist's report includes the Veteran's history of the firefight in Vietnam and his post-service history as reported by the Veteran.  The physician concluded that the central nervous condition present was dementia.  She noted that he recovered from his TBI in service without residual.  She concluded that the cognitive symptoms now present are decades remote from and not related to the TBI in service.  They have been attributed to a neurocognitive disorder.

As to the TBI, the VA neurologist stated further that the Veteran's reported TBI is not likely related to his current neurocognitive disorder.  The current disorder was decades later in onset, and not temporally or etiologically related to his claimed TBI in Vietnam.  The injury he described is consistent with having had a concussion while in the military, but both the history today and the report of this in the 2011 mental health note document that he had a concussion from which he recovered without subsequent residuals.  He had decades of normal functioning until the recent cognitive decline, which is not a residual of the remote claimed concussion in service.  

As to memory loss, the neurologist indicated that the reported memory loss was of recent onset over the last several years.  Standardized cognitive screening during the examination was described as mildly abnormal.  The examiner noted that the Veteran did not previously have trouble with directions, but in recent years has had trouble getting lost.  He also is reported to be more irritable in the last 4-5 years, which is considered by the examiner to be remote and not related to his TBI.  The examiner noted reported memory issues for the last several years with previous cognitive screening positive for decreased memory.  It was noted that the Veteran loses small items like glasses.  The onset of this was noted to be decades remote from and temporally and etiologically not related to the TBI in service.  The examiner concluded that these cognitive issues are decades remote from and not related to his TBI in service.  

The Veteran also underwent a VA examination for PTSD in May 2016.  The examiner noted the following:  

As noted in the last exam, the veteran's memory complaints are in excess of what would normally be expected from PTSD alone. It is also noteworthy that he has been diagnosed with dementia in the past two years. However there is no clear way to designate how much of his memory problems can be attributed to posttraumatic stress. Posttraumatic stress commonly causes inattention, absent mindedness, and difficulty retaining new information. The veteran's current memory issues have worsened well beyond this in the context of generally stable posttraumatic symptoms. As such, he developed difficulty recalling well known information and or performing tasks that were previously easy for him.

The diagnoses were PTSD and unspecified neurocognitive disorder.  

The preponderance of the evidence indicates that neither memory loss nor a current TBI condition was incurred during service, nor did they develop within one year of the discharge from service and neither is otherwise related to service.  Indeed, the earliest memory loss was noted in 2011, decades after separation from service.  See Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Furthermore, the VA neurologist who reviewed this matter in detail provided a medical nexus opinion that was wholly against the claims.  The Board notes that the 2016 opinion fully considered all of the Veteran's contentions, as well as the record.  As the opinion is based on the evidence of record, and is explained, the Board finds the opinion of considerable probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  There is no competent evidence to suggest that the recently diagnosed dementia is related to service.  

As to the Veteran's assertions that the firefight incident occurred in Vietnam, while the Board accepts this, his affirmative denial and the negative clinical findings upon separation examination constitutes persuasive evidence that there was no residual injury or problem of either memory loss or TBI in service.  The Board finds his affirmative denial of any relevant problems, and the negative clinical examination at that time, more probative as to the existence of disability.  Furthermore, while he is generally competent to report lay observations during service per Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), on the issue of whether there was evidence of chronic disease, in service or within the initial post service year, or whether a current memory loss or TBI-type condition is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that any such disability was incurred in service, or developed within one year of separation from service or is otherwise related to service to include the Veteran's service in Vietnam.  Indeed, the medical evidence demonstrates an absence of a condition for many years following service and the probative medical evidence is wholly against the claim.  This evidence is more credible than his assertions as to etiology, and it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory is outweighed by the far more probative objective record, and the findings by the 2016 VA examining neurologist.  In weighing the evidence, the Board finds that the probative medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claims.  See Gilbert, supra. 

Also, it is uncontroverted that neither of these conditions were "noted" during service and he did not have characteristic manifestations sufficient to identify either disease entity.  38 C.F.R. § 3.303(b).  

Finally, the Board notes that the memory loss symptoms that are present, while they are in excess of what is expected for PTSD, cannot be separated from PTSD.  They have been attributed to both dementia and PTSD.  Thus, these are for consideration and assessment in the rating of service-connected PTSD.  

As the preponderance of the evidence is against the claims of service connection for memory loss and TBI, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss and Tinnitus

The Veteran believes that his current bilateral hearing loss and tinnitus are due to combat-related acoustic trauma in service or his claimed TBI.  To the extent that service connection is being denied for TBI, secondary service connection is not for consideration.  

There is current disability of bilateral sensorineural hearing loss and tinnitus as shown in the May 2016 VA audiological examination report.  

Service treatment records are negative for any clinical complaints or findings, and show no tinnitus or hearing loss.  Audiogram at separation does not show defective hearing by VA standards.  38 C.F.R. § 3.385.  

A report of the May 2011 VA audiological examination shows bilateral hearing loss with a reported onset date of three years prior to the examination, and tinnitus with a reported onset date of a few years ago.  The examiner opined that hearing loss is less likely as not due to military noise exposure.  The rationale was that the Veteran showed normal hearing at enlistment and separation with no significant changes within normal limits, and he reported hearing loss beginning only three years ago.  The examiner noted there is no scientific evidence to support delayed-onset hearing loss due to prior noise exposure.  For these reasons it was deemed less likely as not that the current hearing loss is related to his military noise exposure.  

An additional VA audiological examination was conducted in May 2016 by an examiner who reviewed the claims folder.  Although in-service acoustic trauma was noted, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  It was noted that the claims folder and the service treatment records showed normal hearing sensitivity at both the entrance and separation exams with no significant threshold shifts.  The audiogram is the objective standard for hearing injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there is no evidence the Veteran's TBI caused a permanent injury affecting hearing sensitivity.  Therefore, the Veteran's current hearing loss is deemed less likely as not (less than 50/50 probability) caused by or a result of military noise exposure or caused by or a result of TBI.  

As to tinnitus, the examiner found that the Veteran reported the onset of tinnitus occurred in 2005, which was 40 years after his discharge from the service.  It is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does not develop years later.  Additionally, the examiner cited to the Institute of Medicine (2006) "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  Based on this rationale, the Veteran's tinnitus is deemed less likely than not caused by or a result of military noise exposure or TBI.

First, it is uncontroverted that bilateral hearing loss disability and tinnitus initially manifested many years following service.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and evidence of disability no earlier than 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, neither hearing loss nor tinnitus hast been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although sensorineural hearing loss and tinnitus are enumerated chronic diseases, they were not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.  

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he argues notes acoustic trauma in service, the evidence does not suggest hearing loss or tinnitus were present in service or for years following service. 

Second, the medical opinion evidence preponderates against a relationship between the current hearing loss or tinnitus and in-service noise exposure.  There are no positive nexus opinions of record.

The Board finds the 2016 VA opinion on hearing loss and tinnitus probative.  The examiner supported the conclusion with an adequate rationale.  The only evidence in support of the Veteran's claim is his vague assertion that bilateral hearing loss disability and tinnitus are related to service. 

Again, the Veteran is competent to report hearing loss and tinnitus in his claim.  However, the Board finds the VA examiner's opinion as to no onset in service and no relationship between present disease and service to be well supported and not inconsistent with the record.  It is more probative than the Veteran's assertions that hearing loss and tinnitus first noted in the record not prior to 2005 are due to noise exposure in service.  The Veteran's lay statements are respectfully considered but are outweighed by the VA examiner's opinion that considered the Veteran's lay statements, clinical results, and accepted noise exposure consistent with the Veteran's assertions. 

In reaching this conclusion, the Board has considered the provisions of 38 U.S.C.A. § 1154 (b).  We accept that he had in-service noise exposure.  However, his statements, even taken at face value, do not establish that he had hearing loss or tinnitus during service.

Stomach Disorder and Ulcers

The Veteran urges that he has a stomach disorder and ulcers due to service.  His wife has indicated that he began having problems since 1973 when he was carried to the emergency room at Colonial Manor Hospital where they removed a third of his stomach.  She indicates he has had problems since that time.  See August 2015 VA form 21-4138 from Veteran's wife.  She also questioned whether his stomach problems could be due to presumed Agent Orange exposure in Vietnam.  

There is current disability of gastric ulcers dating from 1975 as shown in the May 2016 VA stomach and duodenal conditions examination report.  

Service treatment records are negative for any clinical complaints or findings, and show no stomach disorders or ulcers.  

Treatment records from Colonial Manor Hospital in July 1977 show he was reportedly diagnosed with duodenal ulcer in 1975 and underwent gastric resection due to perforated duodenal ulcer in July 1977.

At the stomach and duodenal conditions examination conducted in May 2016, the examiner, who reviewed the entire electronic claims file, opined that the gastric ulcers were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the service treatment records do not indicate that the Veteran was seen or treated for complaints of stomach problems during service or in the first post service year.  Additionally, the Veteran reported at the examination that the stomach condition, to include ulcers, did not occur until three years after service.  Thus, the examiner found it less likely as not that the stomach disorder was incurred in or caused by the stomach disorder, including ulcers during service.

The preponderance of the evidence thus indicates that a stomach disorder, namely ulcers, was not incurred during service, ulcers did not develop within one year of the 1972 discharge from service and a stomach disorder, including ulcers is not otherwise related to service.  Indeed, the earliest sign of the condition per the Veteran was in 1975, approximately 3 years following service.  

Furthermore, the VA medical professional in 2016 provided a medical nexus opinion that was wholly against the claim.  The Board notes that the 2016 opinion fully considered all of the Veteran's contentions, the medical and examination record and the Veteran's wife's observations.  As to the Veteran's wife's contentions of continuity of symptoms since 1973, these are of less probative value since they are contrary to both the negative record showing no treatment from 1973 but rather from 1975 as reported by the Veteran, as well as the 2016 VA examiner's well-supported opinion.  

The record was thoroughly checked by the VA medical professional rendering the 2016 opinion.  As pointed out by the VA examiner in 2016, the Veteran affirmatively dated his symptoms to 1975.  This is consistent with the record showing a lack of treatment prior to that time.  

As the 2016 VA medical professional's opinion is based on the evidence of record, and is explained, the Board finds the opinion of considerable probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Board finds the Veteran's affirmative denial of a stomach problems, and the negative clinical examination at separation, as well as his affirmative statements that his condition began in 1975, more probative than the recollections made to the contrary.  Furthermore, as noted above, on the issue of whether there was evidence of chronic disease in service or within the initial post service year, or whether a current stomach condition is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that a stomach condition to include ulcers was incurred in service, or ulcers developed within one year of separation from service or a stomach condition is otherwise related to service.  Indeed, the medical evidence demonstrates an absence of a condition for the initial few years following service and the probative medical evidence is wholly against the claim.  As this evidence is more credible than his assertions, it is of more probative value.  The Board finds that the probative medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Also, it is uncontroverted that ulcers were not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  

Noting the Veteran's wife's question as to whether a stomach condition may be due to Agent Orange exposure, the Board must reject this argument, noting that there is no presumed relationship under the aforementioned Agent Orange regulations, and there is no competent evidence of a relationship shown in the medical evidence.  

As the preponderance of the evidence is against the claim of service connection for stomach disorder to include ulcers, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Back

The Veteran urges that he has a back disorder due to service.  He testified that he jumped out of helicopters and performed many rigorous tasks carrying heavy packs and equipment in the field, and he hurt his back over time.  He testified that he tried to get a job with the Tennessee Valley Authority after service and was turned down due to his back problems.  He stated they told him X-rays showed his back was messed up.  Attempt to obtain these records has been unsuccessful.  He stated that he currently has back pain but is not getting treatment.  He uses non-prescription pain reliever.  

There is current disability of degenerative disc disease (DDD) of the lumbar spine, reported as diagnosed in 2015 as shown in the May 2016 VA spine conditions examination report.  

Service treatment records are negative for any clinical complaints or findings and show no back complaints.  

VA outpatient examination dated in October 2010 shows right sided low back pain for the past 2 months without diagnosis or treatment.

At the spine conditions examination conducted in May 2016, the examiner, who reviewed the entire electronic claims file, opined that the DDD was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the service treatment records do not indicate that the Veteran was seen or treated for complaints of back problems during service or in the first post service year.  Additionally, the Veteran's current back condition most likely associated with his work in the auto parts store.  

The preponderance of the evidence thus indicates that the current back disorder  was not incurred during service, arthritis of the back did not develop within one year of the 1972 discharge from service and a back disorder is not otherwise related to service.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and evidence of disability no earlier than 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, a back disorder has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although arthritis is an enumerated chronic diseases, such is not shown and was not diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.  

Furthermore, the VA medical professional in 2016 provided a medical nexus opinion that was wholly against the claim.  The Board notes that the 2016 opinion fully considered all of the Veteran's contentions, the medical and examination record and lay observations.  The record was thoroughly checked by the VA medical professional rendering the 2016 opinion.  

As the 2016 VA medical professional's opinion is based on the evidence of record, and is explained, the Board finds the opinion of considerable probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Board finds the Veteran's affirmative denial of back problems, and the negative clinical examination at separation, more probative than the recollections made to the contrary.  Furthermore, as noted above, on the issue of whether there was evidence of chronic disease in service or within the initial post service year, or whether a current back condition is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that a back condition was incurred in service, or developed within one year of separation from service or is otherwise related to service.  Indeed, the medical evidence demonstrates an absence of a condition for decades following service and the probative medical evidence is wholly against the claim.  As this evidence is more credible than his assertions, it is of more probative value.  The Board finds that the probative medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claim of service connection for back disorder, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for memory loss is denied.

Service connection for a TBI is denied.

Service connection for bilateral hearing loss, to include as due to TBI is denied.  

Service connection for tinnitus, to include as due to TBI is denied.  

Service connection for a back disorder is denied.

Service connection for a stomach disorder, including ulcers is denied.

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


